DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is objected to as not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title amendment is suggested: 

AUTOMATIC SELECTION OF A DATA STORE


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Such claim limitations are: “control unit” and “processing unit” in claim 11.  Support for the hardware structure and algorithm is found in specification paragraph [0056].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-8, 10 & 11 recite “IoT” without explicitly defining what the term means.  Independent claims 1, 10, and 11 should be amended as follows for the first instance in each claim to overcome this rejection:  “Internet of Things (IoT)”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


The examiner suggests amending claim 10’s preamble as follows:
“A non-transitory storage medium storing computer-executable program code instructions, the program code instructions causing a control unit of a data storage system to:”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Darcy (US 2015/0205818 A1, cited in Applicant’s IDS filed 10/08/2019, hereinafter “Darcy” in view of the NPL by Vongsingthong & Smanchat entitled “A Review of Data Management in Internet of Things” (published in 2015, hereinafter “Vongsingthong”).

	Regarding claim 1, Darcy teaches
A method for operating a data storage system comprising a plurality of data stores [Darcy, Abstract], the method comprising: 
storing IoT data in at least one data store of the plurality of data stores [Darcy, ¶ 0038, a multi-tenancy data distribution policy that assigns data to storage pools or storage sub-pools based on a tenant identifier], 
wherein the IoT data arises at a plurality of data points [Darcy, ¶ 0028, client machines can host one or more applications, and an application may request access (including write access) to the data in the file system via the mount point and the file system client.  Applicant’s specification ¶ 0038 describes that an example of the recited “data point” is a data source], 
wherein each data point of the plurality of data points is supplemented by metadata for assigning the IoT data to a data storage in each case [Darcy, ¶ 0019, the distributed file system service may also create tenant identifiers and associate the tenant identifiers to directories; ¶ 0023, a directory is generated for a tenant on each of the storage resources that will be used by that tenant.  These directories and any files and sub-directories of the directories may be included in the volume or volumes associated with the tenant], and 
wherein an automatic selection of the at least one data store for storage of the IoT data takes place based on the metadata and the metadata is allocated to a data Darcy, ¶ 0035, the multi-tiered data distribution policy approach provides a high level of flexibility for setting up storage policies.  Any number of data distribution tiers may be set up, and any data distribution policies may be applied at each tier.  At each tier, a data distribution module applies a storage policy to narrow down the set of constituent storage nodes that are eligible for storing a particular file (or data block).  Also ¶ 0038, a multi-tenancy data distribution policy that assigns data to storage pools or storage sub-pools based on a tenant identifier].

	Darcy does not explicitly teach that the data is Internet of Things (IoT) data.  However, IoT data is still data that may be unstructured or structured depending on the format used.  Vongsingthong teaches that IoT data still involves aspects of data sourcing, data gathering, data processing, and data indexing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the IoT data types taught by Vongsingthong in the system taught by Darcy, because the system of Darcy may use any application type (see Darcy, paragraph {0028], and would predictably result in successful handling of the data, whether IoT or other data.

Regarding claim 2, the combination of Darcy and Vongsingthong teaches the method of claim 1, wherein the metadata comprises at least one metadatum for specification of a latency of the IoT data arising at the respective data point [Darcy, ¶ 0038, levels of service may be set up, with each storage pool being associated with a particular service level.  Examples include guarantees of a particular read/write speed (corresponding to the recited latency of data), a particular level of redundancy, a particular amount of up time, and so on.  The multi-tenancy data distribution policy may specify which storage pool to store data for a tenant based on a level of service that the tenant has signed up for]. 

Darcy, ¶ 0036, policy based on storage type including a hierarchical storage management (HSM) policy that considers age or activity of data and routes to appropriate storage].

	Regarding claim 4, the combination of Darcy and Vongsingthong teaches the method of claim 2, wherein an adaptable latency value is initialized with a latency defined in the metadata, wherein, on accessing the IoT data of a data point of the plurality of data points, in a context of a data activity recognition, an exceeding of a configurable activity threshold is monitored, and wherein, on exceeding the activity threshold, the adaptable latency value is reduced by a configurable amount [Darcy, ¶ 0035, the multi-tiered data distribution policy approach provides a high level of flexibility for setting up storage policies.  Any number of data distribution tiers may be set up, and any data distribution policies may be applied at each tier.  At each tier, a data distribution module applies a storage policy to narrow down the set of constituent storage nodes that are eligible for storing a particular file (or data block).  Also ¶ 0036, policy based on storage type including a hierarchical storage management (HSM) policy that considers age or activity of data (e.g., the most recent access of the data, the frequency of accesses to the data, etc.).  The policy may assign new and/or hot files (files with high activity levels) to the first storage pool and may assign old files and/or cold files (files with low activity levels) to the second storage pool.].

	Hierarchical storage management and data movement based on data temperature are concepts known to one of ordinary skill in the art before the effective filing date of the claimed invention.  The recited adaptable latency value could be set to any default value, but over time as data temperatures change and data is moved, the data management system would keep track of data accesses, as taught by paragraph [0036] of Darcy.  Frequent accesses would increase an access counter and at some programmable level (e.g., threshold), cold data would be considered hot data and be ready for movement to a tier with better latency hardware (e.g., moving from HDD to SSD).

Regarding claim 5, the combination of Darcy and Vongsingthong teaches the method of claim 1, wherein the IoT data of a data point of the plurality of data points is automatically stored according to a criticality defined in the metadata with increased failure prevention [Darcy, ¶ 0038, levels of service may be set up, with each storage pool being associated with a particular service level.  Examples include guarantees of a particular read/write speed (corresponding to the recited latency of data), a particular level of redundancy, a particular amount of up time, and so on.  The multi-tenancy data distribution policy may specify which storage pool to store data for a tenant based on a level of service that the tenant has signed up for]. 

Regarding claim 6, the combination of Darcy and Vongsingthong teaches the method of claim 1, wherein the IoT data of a data point of the plurality of data points is automatically stored after expiry of a lifetime defined in the metadata [Darcy, ¶ 0036, policy based on storage type including a hierarchical storage management (HSM) policy that considers age or activity of data and routes to appropriate storage]. 

Regarding claim 7, the combination of Darcy and Vongsingthong teaches the method of claim 1, wherein the IoT data of a data point of the plurality of data points for which an indexing has been requested, by of the metadata, is automatically deposited in a suitable data store.

Data indexing is a concept known to one of ordinary skill in the art before the effective filing date of the claimed invention.  Darcy’s paragraph [0040] teaches services used by a storage system, and indexing is a service that improves querying latency for information retrieval.

Regarding claim 8, the combination of Darcy and Vongsingthong teaches the method of claim 1, 
wherein, in event of a size limit of a data store of the plurality of data stores, a latency defined in the metadata is used for determining a priority, and wherein, based on the priority determined, the IoT data is automatically deposited in a faster data store or in a data store which is slower in comparison therewith [Darcy, ¶ 0036, policy based on storage type including a hierarchical storage management (HSM) policy that considers age or activity of data and routes to appropriate storage].

	Claims 10 and 11 recite limitations similar to claim 1, and are rejected for the same reasons discussed above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.